Paragraphs first and fourth of the decree reversed, with'separate bills of costs to each of the parties appearing upon this appeal by separate attorneys and filing briefs, including the special guardian, payable out of the corpus of the estate, and matter remitted to the Surrogate’s Court for further proceedings in accordance with this decision and for fixing the compensation of the special guardian for his services, to be paid out of the corpus of the estate. Held, this court holds and decides that as to the corpus of the estate of Oscar W. Bump, deceased, his will speaks as of the date of the death of the surviving sister, Gertrude M. Bump, and not as of the date of the death of his widow, Ethalaide Bump, nor as of the date of his death; and this court further holds and decides that what remains of the corpus of the estate undisposed of at the death of the surviving sister, Gertrude M. Bump, passes to a class of persons to be ascertained at the death of said Gertrude M. Bump answering the description of heirs at law and next of kin of the said testator as if he had died at that time, and the same should be distributed accordingly. All concur, except Clark, J., who dissents and votes for affirmance, and Lambert, J., not voting.